960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel Brown KYLE, Defendant-Appellant.
No. 91-7668.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 21, 1991Decided:  April 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CR-78-491, CA-90-205-MJG)
Samuel Brown Kyle, appellant pro se.
Ira Lee Oring, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before RUSSELL, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Samuel Brown Kyle appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Kyle, Nos.  CR-78-491, CA-90-205-MJG (D. Md. June 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.